Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1, 2,14, 15 are objected to because of the following informalities:
Claim 1 recites the following limitation “at least part of said working sequence” in line 24-25 but should read –at least part of said work
The change should be made to maintain consistency with what previously was referred to. Appropriate correction is required.
Claim 1 and 2 recite the following language “the end of the stroke” in line 9 of page 28 of claim 1 and line 9 of page 29 of claim 2 , but should read -an end of the stroke--. Examiner notes this correction is merely to bring clarity to the claim and that the limitation has sufficient context given Applicants definition of which chamber of the cylinder has no fluid to be discharged that Examiner does not believe a 35 U.S.C. 112 rejection is warranted. Examiner suggests for even better clarity that Applicant include the language of either extension or retraction prior to end of stroke.
Claim 1 ,2 and 14 recite the following language “the end of the stroke” in line 15 of page 2 of claim 1, line 15 of page 29 of claim 2, and line 5-6 of claim 14 , but  should read -a second end of the stroke--. Examiner notes this correction is merely to bring clarity and that the limitation has sufficient context given Applicants definition of which chamber of the cylinder has no fluid to be discharged that Examiner does not believe a rejection under 35 U.S.C 112 is warranted. Examiner suggests for even better clarity that Applicant include the language of either extension or retraction prior to end of stroke. Appropriate correction is required.
Claim 14 recites the following limitation “wherein the relief valve has secondary area configured…” but should read – wherein the relief valve has a secondary area configured…--. This correction should be made to correct a grammatical error for the opmission of an article (a, an, the). Appropriate Correction is required.
Claim 15 recites the following limitation “a relief valve arranged in the return path between the first chamber of the first hydraulic cylinder,” but should read – a second relief valve arranged in the return path between the first chamber of the first hydraulic cylinder-- Examiner notes this correction is to eliminate the confusion that may be caused due to claim 1 already recites a relief valve. Examiner notes that given the description in the claim language of the location of said relief valve, the Examiner does not believe a 35 U.S.C. 112 rejection is warranted. Appropriate correction is required.
Claim 15 recites the following limitation “a relief valve arranged in the return path between the second chamber of the second hydraulic cylinder” but should read – a third relief valve arranged in the return path between the second chamber of the second hydraulic cylinder--. Examiner notes this correction is to eliminate the confusion that may be caused due to claim 1 already recites a relief valve. Examiner notes that given the description in the claim language of the location of said relief valve, the Examiner does not believe a 35 U.S.C. 112 rejection is warranted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plough" in line 3. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a plough. It is unclear to the Examiner if the plough is supposed to recite back to the previously mentioned “reversible ploughs”, but should that be the case Applicant needs to maintain the same plural context. 
Claim 1 recites the limitation “ the work-fluid passage” in line 18. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of “a work-fluid passage” or even a work fluid prior to this limitation. 
Claim 1 recites the limitation “the work-fluid” in line 7 (page 2 of claim 1). There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of “a work fluid”. 
Claim 1 recites the limitation “the alignment cylinder” in line 9 of page 2 of claim 1. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of an alignment cylinder. 
Claim 1 recites the limitation “the end of stroke” in line 14 and line 19 of page 2 of claim 1. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of “an end of stroke”.
Claims 2-18 are rejected based off their dependency of independent claim 1. 
Claim 16 recites the limitation “the proper timing” in line 2 and 6 of claim 16. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of “a proper timing”, in fact there has been no previous mention of timing prior to the claim language. 
Claim 16 recites the limitation “the rotation of the plough” in line 5. There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of “a rotation of the plough” prior to the recitation in line 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn, European Patent Publication EP0890748 (hereinafter “Kuhn”). 
In Reference to Claim 1: 
Kuhn discloses  a valve structure (Figure 2-6) for driving reversible ploughs (shown in Figure 1; See, Also paragraph [0002] which directly recites a reversible plough), the valve structure comprising: - a first port (See, 75) adapted to be in fluid communication with a pump (not shown but inherent in the reversible ploughs are attached to work machines and provided fluid through a power take off) in a first configuration of the plough and adapted to be in fluid communication with a tank in a second reversed configuration of the plough, and a second port (76) adapted to be in fluid communication with the tank in the first configuration of the plough and adapted to be in fluid communication with the pump in the second reversed configuration of the plough; - a body (9, 36) which includes a first seat and a second seat (See, Figure 2) ; - a first interconnection port (79) for the connection of said valve structure to a first chamber (31) of a first hydraulic cylinder (6) for longitudinally aligning the plough, and a second interconnection port (80) for the connection to a second chamber of said first hydraulic cylinder; - a third interconnection port (102) for the connection of said valve structure to a first chamber (33) of a second hydraulic cylinder (7) for reversing the plough, and a fourth interconnection port (103) for the connection to a second chamber (34)  of said second hydraulic cylinder (7); and a hydraulic sequencing circuit comprising:  a first spool (55) slidingly housed in the first seat, and a second spool (57) slidingly housed in the second seat, said first spool (55) and second spool (57) being configured to control the work-fluid passage between the pump, the first seat, the second seat, the first hydraulic cylinder (6), the second hydraulic cylinder (7), and the tank in order to control the actuation of said first hydraulic cylinder and said second hydraulic cylinder according to a work sequence; - a relief valve (42) adapted to be in fluid communication with the first cylinder and with the second cylinder, said relief valve (42) being configured to determine at least part of said working sequence; - at least a first connection duct (81) and a second connection duct (51) configured to connect portions of the first seat and the second seat to each other; -a third connection duct  (117) adapted to connect the first port (75) to the second hydraulic cylinder (7); and a check valve (116) arranged in the third connection duct and configured to allow the work-fluid to flow from the second hydraulic cylinder to the tank in the second reversed configuration (See, Figure 6) of the plough and to block the work-fluid in the first configuration of the plough, wherein the hydraulic sequencing circuit is configured such that, in the first configuration:  when the work-fluid is fed to the first port, the first spool and the second spool are at an initial operating position such that the fluid is supplied via the first interconnection port into the first chamber of the alignment cylinder (10) to extend said first hydraulic cylinder (all shown in Figure 2); when the first hydraulic cylinder (6) is fully extended and no work-fluid is discharged from the second chamber thereof, the first spool and the second spool are displaced relative to each other so that the work-fluid is supplied via the fourth interconnection port into the second chamber of the second hydraulic cylinder, retracting said second hydraulic cylinder (7) (shown in Figure 3);  when the second hydraulic cylinder (7)  reaches the end of the stroke and no work-fluid is discharged from the first chamber (34) thereof, the first spool and the second spool are displaced relative to each other so that the work-fluid from the pump is supplied via the third interconnection port (102) into the first chamber (33) of the second hydraulic cylinder (7), extending said second hydraulic cylinder (See, Figure 4); and - when the second hydraulic cylinder (7)  reaches the end of the stroke and no work-fluid is discharged from the second chamber (33) thereof, the work-fluid from the pump is supplied via the second interconnection port (80) into the second chamber (32) of the first hydraulic cylinder (6), retracting said first hydraulic cylinder to complete the alignment of the plough (See, Figure 5), wherein the hydraulic sequencing circuit is further configured such that, in the second configuration (shown in Figure 6), when the work-fluid is fed to the second port (76), it is supplied into the first chamber (33) of the second hydraulic cylinder (7) and then the work-fluid exiting from the second chamber  (34) passes through the third connection duct (117) via the check valve (116) and then returns to the tank. See, Page 24, lines 30-44. 
In Reference to Claim 5: 
Kuhn further discloses wherein the first seat comprises a plurality of containment chambers arranged side by side (41), and the second seat comprises a plurality of corresponding containment chambers arranged side by side (43). Examiner notes that each of those actuators contain a chamber for purposes of shifting the valve via pilot fluid and thereby meet the claim. 
Allowable Subject Matter
Claims 2-4 and 6-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the sequence circuit in the specific configuration recited by claim 2.  Kuhn does not disclose sending the fluid in the exact path disclosed by claim 2. 
	The prior art fails to disclose the use of a restrictor at the first spool as recited in claim 3 and 4. Although the concept it known to utilize restrictors in valves. Examiner does not believe it would have been obvious to modify Kuhn without destroying the functionality and purpose of Kuhn. 
	The prior art fails to disclose “wherein the containment chambers of the first seat include a first end containment chamber and a second end containment chamber opposed to each other along a longitudinal axis of said first seat, and the containment chambers of the second seat include a first end containment chamber and a second end containment chamber opposed to each other along a longitudinal axis of said second seat, the first connection duct being arranged between the first end containment chamber of the first seat and the corresponding first end containment chamber of the second seat” as recited in claim 6.
	Claim 7-13, 17, and 18  would be allowed for at least the same reason as recited in claim 6 as they depend from claim 6, but are also allowable for additional reasons.
	Claim 14 would be allowed because it recites wherein the relief valve has a secondary area …said secondary area of said relief valve being configured so that the pressure in the second chamber of the first hydraulic cylinder holds said relief valve opened and the pressure of the work-fluid is such that the relief valve is opened allowing fluid passage from the inlet to the outlet thereof. The prior art fails to disclose this sort of back pressure relief valve located at this connection point. Such a modification to the prior art with this sort of valve would defeat the typical function of the prior art. 
	Claim 15 would be allowed because the prior art fails to disclose a relief valve arranged in the return path between the first chamber of the first hydraulic cylinder and a second relief valve arranged in the return path between the second chamber of the second hydraulic cylinder. The addition of this configuration would alter the function of the hydraulic circuit of the prior art.
	Claim 16 would be allowed because the prior art discloses the addition of a notch formed within the first and second spools, said notch is for the purpose of proper timing. Although Examiner notes that the use of notches in valves is common, such use in the prior art would destroy the working of the prior art. 
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745